Citation Nr: 1211135	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability, to include an abdominal scar, following gastric by-pass surgery, a cholecystectomy, hernia repair, and follow-up care at a VA medical facility.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and V. M.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO denied claims for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for gall bladder removal, for abdominal hernia, and for an abdominal scar.  The Veteran filed a notice of disagreement in October 2005, and the RO issued a statement of the case (SOC) in February 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2008.  

In June 2010, the Veteran and his friend (V.M.) testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran raised an additional claim for § 1151 compensation for memory loss as a result of a cholecystectomy and follow-up care at a VA medical facility.  As this matter has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the RO for appropriate action.

In September 2010, the Board denied the claims for compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for gall bladder removal and abdominal hernia following gastric by-pass surgery, cholecystectomy and follow-up care at a VA medical facility.  

Also in September 2010, the Board remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability, to include an abdominal scar, following gastric by-pass surgery, a cholecystectomy, hernia repair, and follow-up care at a VA medical facility, for additional development.  After accomplishing the requested action, the RO continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)), and returned the matter remaining on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran underwent gastric bypass surgery at the Portland VA Medical Center (VAMC) in May 2001.

3.  After developing acute cholecystitis, the Veteran underwent a cholecystectomy in July 2002; he received follow-up treatment for an ileal perforation, sepsis, skin graft, and abdominal hernia.  

4.  The Veteran has residual abdominal scar as a result of these procedures, and the competent, probative evidence of record tends to support a finding that the scar was not the result of his own misconduct, that the proximate cause of the scar was gastric by-pass, cholecystectomy, and hernia repair surgeries, and that the scar was due to, at least in part, events not reasonably foreseeable in connection with the treatment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A.§ 1151, for an abdominal scar, following gastric by-pass surgery, a cholecystectomy, hernia repair, and follow-up care at a VA medical facility,  are met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361, 3.800 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In view of the Board's favorable disposition of the remaining claim on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

II.  Factual Background

VA treatment records reflect that the Veteran was evaluated for bariatric surgery in March 2001.  At that time, he was morbidly obese and had insulin-dependent diabetes mellitus, hypertension, degenerative joint disease (DJD), and hypercholesterolemia.  An abdominal ultrasound was obtained to evaluate him for cholelithiasis (i.e., gallstones); no gallstones were found.  The Veteran underwent bariatric surgery in May 2001.  Post-surgical follow-up records reflect that the Veteran did well overall; he lost weight and showed significant improvement in controlling his diabetes.

A July 2002 VA treatment record reflects the Veteran's complaints of right upper quadrant pain and nausea after eating a pretzel and drinking soda.  It was noted that he had significant risk factors for gall bladder disease (diabetes, obesity, a history of rouxen-y gastric bypass surgery where calculous cholecystitis is common); however, he had minimal gall bladder signs on ultrasound.  A follow-up note reflects that he was ultimately diagnosed with acute cholecystitis and a cholecystectomy was planned.  On July 31, 2002, informed consent for this surgery was obtained.  It was noted that the physician discussed with the Veteran and his family indications for surgery and risks, including bleeding, infection, bile leak, enterotomies (i.e., an incision into the intestine), and possibilities of opening secondary to adhesions or other reasons.  It was noted that the Veteran understood the risks and wished to proceed.

VA treatment records reflect that several days after the cholecystectomy, the Veteran had an increased white blood cell count.  A CT scan showed diffuse fluid and dilated bowel.  On August 5, 2002, an exploratory celiotomy with possible bowel resection was planned; the physician discussed the risks with the Veteran, which included and were not limited to bleeding, infection, bowel perforation, need for ostomy, myocardial infarction, cerebral vascular accident, and the need for re-operation.  It was noted that the physician answered all of the Veteran's questions and obtained his signed consent.  During surgery, an ileal 5-mm hole was found on one lateral side at the base of the small bowel lumen.  The physician discussed the findings with the Veteran's wife, and it was noted that she understood that this was a possible complication, which was discussed pre-operatively.  

Follow-up records reflect that the Veteran was treated for sepsis and pneumonia.  After the Veteran was discharged from the hospital in September 2002, the wound was left open to allow for granulation of tissue and optimal skin grafting.  A skin graft was performed without any complications in February 2003.  

In October 2003, the Veteran underwent an incisional hernia repair without any complications.  An October 14, 2003 note reflects that the physician discussed the procedure with the Veteran, and the risks, which included (but were not limited to) bleeding, infection, mesh infection, enterotomy, and recurrence.  It was noted that the Veteran understood and wished to proceed.  Follow-up records indicate the wound healed without infection.  A February 2004 CT scan showed no recurrence of the hernia.  An April 2004 VA treatment record also notes no obvious recurrence of hernia.  

The report of the October 2004 VA examination reflects the Veteran's assertions that he should have had his gall bladder removed at the same time as the gastric bypass surgery was performed.  The examiner consulted with Dr. M., the Chief Surgeon at the Portland VAMC who stated that the gall bladder is often removed during gastric bypass surgery because of the presence of gallstones.  Dr. M. also stated there is an increase risk of gallstones associated with rapid weight loss as is often seen following gastric bypass surgery.  It was noted that Dr. M. ordered an ultrasound prior to the gastric bypass and it was determined that the Veteran did not have gallstones.  The examiner also reviewed the literature and noted that there was no mention of routine removal of the gall bladder during gastric bypass surgery.  The examiner opined that the Veteran was adequately evaluated for gallstones and since no gallstones were found, it was not reasonable to have his gall bladder removed at the time the gastric bypass surgery was performed.  

The report of a November 2004 VA examination reflects that the Veteran had no current abdominal symptoms and did not find the scar itself particularly bothersome except occasionally with heavy exertion or exercise, but this did require him to reduce his activity.  Overall, the scar was not painful, but he did have numbness on palpation.  The examiner opined that the hernia was a direct complication of his laparoscopic cholecystectomy and the abdominal surgery for the perforated bowel and peritonitis.  It was noted, however, that the hernia was repaired and that there was no evidence of recurrence or any other symptoms related to the hernia.  The scar was also a direct result of the cholecystectomy and follow-up surgeries.  The examiner opined that the hernia was not the fault of VA, not reasonable foreseeable, and that the hernia had resolved.  The examiner also opined that the scar was not a "fault" of the cholecystectomy, but an "unforseable [sic] consequence that was necessary to treat the abdominal perforation."  The examiner also opined that a perforated bowel is a potential complication that can occur during cholecystectomies and there was no evidence to suggest fault on the part of VA.  The examiner further opined that this was not foreseeable and was within the risks that can occur with this type of surgery.    

During the June 2010 Board hearing, the Veteran stated that he did not have any complications for about a year after the gastric bypass surgery.  At that time, he began having pain and nausea and had to have his gall bladder removed.   He asserted that his gall bladder should have been removed at the time of his gastric bypass surgery and that the surgeon should have informed him of the possible complications involving his gall bladder.  He said that during the gall bladder surgery, the surgeon nicked his small intestine, which resulted in various complications including scarring.  

On VA examination in December 2010, the examiner noted that there was scarring located on the anterior surface, middling from the xiphoid to just inferior to the umbilicus.  There was no herniation present with abdominal stressing or palpable defect.  The examiner noted the Veteran's relevant surgical history, as discussed above.  The examiner opined that the proximate cause of the scar is not due to any detectable fault on the part of the VA, whether by carelessness, negligence, lack of proper skill, error in judgment, or similar fault.  Rather, he found that it arose from complications that originated during laparoscopic surgery, with the need for further abdominal surgeries and ultimately a ventral hernia repair.  He noted that bowel perforation is a known complication of laparoscopic cholecystectomy.  Moreover, he noted that the Veteran is a diabetic, which is a well-known factor for poor wound healing.  

The examiner further indicated that the scar, which is a composite of all the surgical scars from the original laparoscopic cholecystectomy scar onward, cannot be said to have been reasonably foreseen.  He opined that the scar from the lap cholecystectomy would have been expected and foreseen, as well as the scar from the exploratory laparotomy; however, he determined that the ventral hernia and subsequent scar from the closure of the open wound would not have been expected or reasonably foreseen.  However, the examiner also determined that there was no evidence that any VA physician or other medical professional failed to exercise the degree of care that would be expected of a reasonable health care provider performing the cholecystectomy and follow-up care.  The examiner noted that the claims file and other records document regular follow-up of vital signs, blood chemistries, interdisciplinary notes, and imaging studies.




III.  Analysis

The Veteran filed claims for section 1151 compensation benefits on November 17, 2003.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the applicable criteria in effect for claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 is awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011). 

During the pendency of this claim, the regulation implementing the provisions of 
38 U.S.C.A. § 1151 changed.  Such claims previously were adjudicated under 38 C.F.R. § 3.358.  However, VA subsequently promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  In its February 2004 SOC, the RO cited and applied the provisions 38 U.S.C.A. § 1151, as amended, but did not cite the former or revised implementing regulation.  Nonetheless, given the Board's favorable disposition of the claim, as noted below, the Veteran is not prejudiced by the Board's application of revised, implementing regulation, in the first instance.

To determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability. Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2). 

Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. 
§ 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2). 

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for abdominal scar, following gastric by-pass surgery, a cholecystectomy, hernia repair, and follow-up care at a VA medical facility, are warranted.

It is clear from the record that the there is current residual abdominal scarring associated with the Veteran' gastric by-pass surgery, cholecystectomy, and hernia repair, and not due to misconduct on the part of the Veteran.  Hence, the Board turns to question of whether there is evidence of carelessness, negligence, lack of proper skill, error in judgment or fault on the part of VA, or an event that was not reasonably foreseeable.  

The only definitive medical evidence to directly address the above-noted question is that of the December 2010 VA examiner.  After reviewing the claims file, the examiner indicated that the Veteran's abdominal scar, which is a composite of all of his surgical scars from the original laparoscopic cholecystectomy scar onward, was not due to carelessness, negligence, lack of proper skill, or surgical error on the part of the operating surgeons or VA care.  However, he also wrote that the scar "cannot be said to have been reasonably foreseen."  He indicated that while scarring from the lap cholecystectomy and exploratory laparotomy would have been expected and foreseen, the same could not be said for the ventral hernia repair and subsequent scar from the closure of the open wound.  As the examiner reviewed the claims file and explained the rationale for his conclusions in light of the relevant medical evidence, his opinion in entitled to substantial probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

As indicated above, entitlement to compensation under 38 U.S.C.A. § 1151 is established if the Veteran has an additional disability not the result of his own willful misconduct, caused by VA surgical treatment, and the proximate cause of the disability was either VA fault in the surgical treatment, or an event not reasonably foreseeable.  Here, the competent, probative evidence reflects that the Veteran's abdominal scar was not the result of his own misconduct, and that the proximate cause of the abdominal scar was as likely as not caused by multiple VA 
surgeries, and was due, at least in part, to events not reasonably foreseeable.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of foregoing, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for abdominal scar, following gastric by-pass surgery, a cholecystectomy, hernia repair, and follow-up care at a VA medical facility are met.




ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability, to include an abdominal scar, following gastric by-pass surgery, a cholecystectomy, hernia repair, and follow-up care at a VA medical facility, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


